Citation Nr: 1549886	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) (previously characterized as hiatal hernia with reflux).

2.  Entitlement to a rating in excess of 10 percent for anal fissure.

3.  Entitlement to a rating in excess of 10 percent for left anterior tibial tendonitis (hereinafter, left knee disability).

4.  Entitlement to a rating in excess of 10 percent for right anterior tibial tendonitis (hereinafter, right knee disability).

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine (hereinafter, low back disability).

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to an initial increased rating, to include an earlier effective date, for gastritis.

8.  Entitlement to an initial increased rating, to include an earlier effective date, for deviated nasal septum.

9.  Entitlement to an initial increased rating, to include an earlier effective date, for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a March 2013 videoconference hearing.  A transcript of the hearing is of record.

In May 2014, the Board remanded the claims for further development.

The Board notes that the Veteran's claim for an increased rating for GERD was previously characterized as one for an increased rating for hiatal hernia with reflux.  However, as will be discussed in more detail below, the medical evidence shows that the Veteran is currently diagnosed as having GERD and therefore, the issue on appeal has been rephrased as shown above, and the Veteran is not prejudiced by such rephrasing of the issue.

The issues of entitlement to service connection for gastritis, deviated nasal septum, and sleep apnea were also originally developed for appellate review and were remanded by the Board in May 2014 for further development.  In a July 2015 rating decision, service connection was granted for gastritis, deviated nasal septum and for sleep apnea.  As such, the issues of entitlement to service connection for these issues are moot and will not be addressed further by the Board.  However in correspondence received in August 2015, the Veteran disagreed with the initial ratings assigned for the disorders as well as the assigned effective dates.  As discussed in the REMAND below, a statement of the case must be issued with respect to these issues.  Manlincon v. West, 12 Vet. App. 238 (1998).

The issue of entitlement to service connection for a neck disorder is also addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 25, 2015, the Veteran's GERD did not result in persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 
 
 2. Since June 25, 2015, the Veteran's GERD has resulted in persistently recurrent epigastric distress with dysphagia, vomiting, nausea, hematemesis and regurgitation, accompanied by substernal pain, productive of considerable impairment of health; it has not resulted in material weight loss, melena or moderate anemia and is not productive of severe impairment of health. 

3.  The Veteran's anal fissure is not manifested by occasional involuntary bowel movements necessitating wearing of pad.

4.  The Veteran's left knee disability is not manifested by any recurrent subluxation or instability; and no ankylosis, impairment of the tibia and fibula with moderate knee or ankle disability, or frequent locking or joint effusion is shown.

5.  The Veteran's right knee disability is not manifested by any recurrent subluxation or instability; and no ankylosis, impairment of the tibia and fibula with moderate knee or ankle disability, or frequent locking or joint effusion is shown.

6.  The Veteran's low back disability is not shown to result in limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to June 25, 2015, the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

2.  From June 25, 2015, the criteria for a 30 percent rating for GERD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).


3.  The criteria for a rating in excess of 10 percent for anal fissure have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335 (2015).

4.  The criteria for a rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

5.  The criteria for a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

6.  The criteria for a rating in excess of 10 percent for the low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in March 2007, prior to the initial adjudication of the claims, of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA and private treatment records and affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claims.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

GERD

The Veteran's GERD has been assigned a 10 percent rating by analogy under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 (hiatal hernia).  Moreover, gastritis associated with GERD was granted in a July 2015 rating decision.

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Under Diagnostic Code 7346 a 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

On VA examination in April 2007, the Veteran reported that he experiences epigastric pain or pyrosis three to four times a week which he described as severe.  He denied any dysphasia, hematemesis or melena.  He did note that he had daily reflux, usually after his evening meal.  Regurgitation usually occurred at night about three to four times a week.  He experienced nausea three or four times a week.  He denied any vomiting.  He took Nexium for treatment of his symptoms.  Examination of the abdomen revealed that it was soft with good bowel sounds.  There was left lower quadrant and right lower quadrant tenderness.  There was no epigastric or left upper quadrant tenderness noted.  There were no masses or guarding.  There was no hepatic or splenic enlargement.  Barium swallow revealed normal passage of barium from the esophagus to the stomach.  There was no definite mass, obstruction or filling defect noted.  There was no definite hiatal hernia or reflux noted.  The impression was normal barium swallow.  The examiner noted that the Veteran was symptomatic for reflux but the barium swallow as negative for hiatal hernia or reflux.

On VA examination on June 25, 2015, the Veteran described burning of the chest area which radiated up to his throat.  He denied any hematemesis.  He did not have a history of peptic ulcer disease.  He was taking Protonix and occasionally Nexium for treatment of his symptoms.  He reported that he will wake up at night with burning pain and a feeling of choking because of acid in his throat.  The Veteran was diagnosed as having GERD.  The examiner noted that the Veteran's symptoms consisted of the following:  persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, substernal pain, and sleep disturbance caused by esophageal reflux.  Moreover, the examiner noted that due to epigastric pain, pyrosis and dyspepsia, the Veteran would occasionally have to miss work to go to medical appointments.  The examiner felt that the Veteran's GERD did impact his ability to work.      

In a separate June 2015 report, the examiner opined that it was as least as likely as not that the Veteran's GERD was incurred in service.  

Based on a review of the evidence, the Board concludes that a rating of 30 percent, but no higher, is warranted effective June 25, 2015, the date of the most recent VA examination.  Prior to that examination, the April 2007 VA examinations did not show persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

From June 25, 2015, the Veteran's reported symptoms as noted above indicate that the next higher rating of 30 percent is more appropriate.  As that examination indicated that the Veteran's symptoms were persistently recurrent, the Board concludes that a 30 percent rating is warranted.  However, the next higher rating of 60 percent is not warranted.

A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  In this case, the Veteran is not shown to have material weight loss, melena or moderate anemia.  Also, the evidence does not show that the Veteran's symptoms are productive of severe impairment of health. 

For these reasons, the Board finds that the criteria for a rating of 30 percent, but no higher, effective from June 25, 2015, for GERD have been met.  Prior to June 25, 2015, the criteria for a rating in excess of 10 percent have not been met.

Anal Fissure

The Veteran's anal fissure is currently evaluated as 10 percent disabling, under 38 C.F.R. § 4.114, Diagnostic Code 7335-7332.

Diagnostic Code 7335 provides that ano, fistula is to be rated as for impairment of sphincter control. Under Diagnostic Code 7332, impairment of sphincter control of the rectum and anus is rated 0 percent when healed or slight, without leakage, 10 percent with constant slight or occasional moderate leakage, 30 percent with occasional involuntary bowel movements, necessitating the wearing of a pad, 60 percent with extensive leakage and fairly frequent involuntary bowel movements, and 100 percent for complete loss of sphincter control.

On VA examination in April 2007, the Veteran reported sharp pain with bleeding in the rectal area.  There was no fecal leakage or involuntary bowel movements.  He underwent surgery in 2001.  Despite the surgery, he continued to have recurrent problems.  He did not take any medication at the present time.  He usually treated his exacerbations by soaking in a hot tub of water.  He had flare-ups two to three times a month, usually when constipated.  There were no incapacitating episodes.  Physical examination revealed good sphincter control.  No palpable masses were noted.  There was no evidence of anal fissures and no prominent hemorrhoids.  The diagnosis was anal fissure, recurrent.   The examiner noted the physical examination was negative and that the condition was mildly disabling.

On VA examination in June 2015, the Veteran reported that at least once per month, he will have itching and bleeding secondary to hemorrhoids.  He did not use any medication.  The Veteran was noted to have mild or moderate hemorrhoids.  He denied a digital rectal examination.  He did not have any scars related to any treatment of his condition.  There were no significant diagnostic test findings and/or results.  His anus condition did not impact his ability to work.  The examiner noted that there was no evidence of fecal incontinence or leakage related to an anal fissure or hemorrhoids at this time.    

Based on the evidence above, the Board finds that a rating in excess of 10 percent for the Veteran's anal fissure is not warranted.  In this respect, the Board observes that the most probative evidence of record fails to indicate occasional involuntary bowel movements necessitating wearing of pad as required for a 30 percent evaluation under the appropriate schedular criteria noted above.

Left and Right Knee Disabilities

The Veteran has been granted a 10 percent evaluation for each knee disability under Diagnostic Code 5262.  38 C.F.R. § 4.71a (2015). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee disability is rated 20 percent disabling; malunion of the tibia and fibula with marked knee disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a (2015).

The rating schedule does not define the terms "slight" or "moderate" as used in this diagnostic code. Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6 (2015).  Clinicians' use of terminology such as "slight," although an element that the Board will consider is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2015).

Arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint. See 38 C.F.R. § 4.45 (2015).  When limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

VA's General Counsel  has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

On VA examination in April 2007, the Veteran complained of pain, weakness, stiffness, redness and decreased endurance in his knees.  He denied any swelling, heat, giving way, locking or fatigability.   He took Darvocet to help with the pain.  He reported flares two to three times a week which could last about thirty seconds.  He reported incapacitating episodes once a week.  Assistive devices consisted of knee braces and a cane.  He denied any episodes of dislocation or recurrent subluxation.  Examination of the knees revealed positive tenderness over the patella and patellar tendon.  There was normal contour.  There was no evidence of edema, erythema or warmth.  Flexion of the left knee was from 0 to 100 degrees with pain from 70 to 100 degrees.  Extension was to 0 degrees with pain from -30 to 0 degrees.  Repetition times three produced increased pain with flexion and extension but no weakness or decreased endurance.  There was no additional loss of motion.  Flexion of the right knee was from 0 to 90 degrees with pain from 85 to 90 degrees.  Extension was to zero degrees with pain from -10 to 0 degrees.  Repetition times three did not produce any increased pain, weakness or decreased endurance.  Valgus test was positive in neutral position, bilaterally.  Drawer test was negative, bilaterally.  McMurray test was negative, bilaterally.  X-rays of the knees showed no definite acute fracture or dislocation.  No definite soft tissue calcification was noted.  No definite arthritis changes were noted.  The diagnosis was chronic anterior tibial tendonitis bilaterally.  Mildly disabling.    

On VA examination in June 2015, the Veteran denied swelling of his knees and no history of knee joint effusions.  He did not have any flare-ups of the knees.  Functional loss consisted of pain his knees when he tried to run, squat or bend.  Flexion of the right knee was from 0 to 115 degrees.  Extension was from 115 to 0 degrees.  Pain was noted on flexion but it did not result in functional loss.  There was no evidence of pain on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  Flexion of the left knee was from 0 to 115 degrees.  Extension was from 115 to 0 degrees.  Pain was noted on flexion but it did not result in functional loss.  There was no evidence of pain on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran did not perform repetitive testing of either knee due to complaints of pain in his lower back.  The examiner was unable to comment on pain, weakness, fatigability or incoordination with repeated use over a period of time without resort to speculation.  There was full muscle strength in both knees.  There was no muscle atrophy.  There was no ankylosis of either knee.  There was no history of recurrent subluxation, lateral instability or recurrent effusion of either knee.  There was no joint instability of either knee.   The Veteran had shin splints of both knee knees but the condition did not affect range of motion of the ankles.  The Veteran also had stress fracture of the both lower legs but this condition did not affect range of motion of the ankles.  The Veteran did not have a meniscus condition.  Degenerative or traumatic arthritis of either knee was not documented.  The Veteran was diagnosed has having stress fracture, shin splints and chondromalacia patellae of both knees as well as patellofemoral pain syndrome of the left knee.            
 
The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating at any point during the course of the Veteran's appeal.

The Board notes that the Veteran has not undergone a total knee replacement of either knee; therefore, Diagnostic Code 5055 is not relevant to discuss here.  Furthermore, the evidence does not establish ankylosis of either knee, dislocated semilunar cartilage, or dislocation or removals or genu recurvatum at any time during the course of the Veteran's appeal; and there has been no allegation to the contrary.  Thus, Diagnostic Codes 5256, 5258, 5259 and 5263 do not apply.  The evidence does not establish subluxation or lateral instability of either knee and therefore Diagnostic Code 5257 does not apply.  Moreover, the Veteran has not been diagnosed as having degenerative arthritis of either knee so Diagnostic Code 5010 does not apply.  38 C.F.R. § 4.71a (2015). 

With these Diagnostic Codes excluded, the Board will address whether the Veteran is entitled to a greater rating based on Diagnostic Code 5262, applicable to the impairment of his tibia and fibula and Diagnostic Codes 5260 and 5261, applicable to limitation of motion.

In order to warrant a higher evaluation under Diagnostic Code 5262, there must be malunion of the tibia and fibula with moderate knee disability.  Following a thorough evaluation of the Veteran's knees in April 2007, the VA examiner concluded that the Veteran's bilateral tibial tendonitis was mildly disabling.  Moreover, throughout the appeal period, the Veteran has displayed full extension of each knee, with flexion limited at most to 100 degrees in the left knee and to 90 degrees in the right knee.  Both knee disabilities have been manifested by pain and tenderness, but have not been manifested by edema, effusion, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus. The Board finds that this evidence establishes that the each knee disability is slight, and not moderate. Thus, the Veteran is not entitled to a 30 percent rating under Diagnostic Code 5262 at any point in the appeal for either the left or right knee disability.

Moreover, Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees on any of the VA examinations of record to warrant an increased rating under Diagnostic Codes 5260 or 5261. 

While VA examiners did note the Veteran's complaints of pain in both knees, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent for either knee. 

Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for each knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right and left knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Thus, the claims for ratings in excess of 10 percent for the right and left knee disabilities must be denied.  

Low Back Disability

The Veteran's service-connected lumbar spine disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237.  Diagnostic Code 5010 pertains to degenerative arthritis, and Diagnostic Code 5237 pertains to lumbosacral strain.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

When evaluating all lumbar spine disabilities, to include limitation of motion, the rating agency shall use a general rating formula for diseases and injuries of the spine, unless the disability is rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes (renumbered as Diagnostic Code 5243). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

On VA examination in April 2007, the Veteran complained of lower back pain that radiated into the right leg.  He used a TENS unit and took Darvocet for management of the pain.  He reported flares one or two times a week and incapacitating episodes once per week.  He denied any loss of bowel or bladder control.  He used a cane.  There was no history of unsteady gait.  There was no history of falls.  Examination of the back revealed that is was positive for tenderness over the lower lumbar vertebra and right lower paraspinous muscles.  There was no evidence of muscle atrophy or spasms.  Forward flexion was from 0 to 80 degrees.  The Veteran refused to perform extension of the thoracolumbar spine because it would hurt too bad.  Left lateral flexion was from 0 to 30 degrees with pain from 20-30 degrees.  Right lateral flexion was from 0 to 30 degrees with pain from 20 to 30 degrees.   Left lateral rotation was from 0 to 30 degrees with pain at 30 degrees.  Repetition times three produced increased pain with flexion right and left lateral flexion and left and right lateral rotation.  No weakness or decreased endurance noted.  There was no additional loss of motion.  Straight leg raising test was positive on the right and negative on the left.  Lasegue's sign was negative bilaterally.  Motor strength was 5/5 and equal in the bilateral lower extremities.  Deep tendon reflexes were equal in the bilateral lower extremities.  Sensory was intact to pinprick, monofilament and vibration except for decreased vibration and pinprick at L5-S1, bilaterally.  Lumbar spine ex-rays revealed mild degenerative changes with tiny osteophytes.  The diagnosis was chronic muscle strain with degenerative joint disease of the lumbar spine.         

On VA examination in June 2015, the Veteran complained of progressively worsening back pain.  He reported pain with bending or lifting heavy weights.  He could not stand or sit for prolonged periods of time.  Walking long distances caused increased back pain.  Forward flexion was to 80 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 25 degrees.  Right lateral rotation was to 30 degrees and left lateral rotation was to 20 degrees.  The examiner noted that while the range of motion was abnormal, it did not contribute to a functional loss.  There was no evidence of pain with weight bearing.  There was mild tenderness to palpation of the lumbar spine in the midline area, however, there was no guarding or muscle spasm noted.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner was unable to say without speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  Straight leg testing was positive on the left and right side.  There was radiculopathy to both lower extremities.  There was no ankylosis of the spine.  There were no other neurological abnormalities of the spine such as bowel or bladder problems.  There was no intervertebral disc syndrome of the thoracolumbar spine.  Arthritis of the spine was documented.  The Veteran did not have thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner noted that the Veteran's low back disability affected his ability to work in that he had pain with prolonged standing and sitting.  He had increased pain in back with bending and lifting and with distance walking.  

The evidence does not show flexion of the thoracolumbar spine to 60 degrees or less.  In this regard, at most, painful flexion was demonstrated to 80 degrees on both VA examinations conducted during the appeal period.  Similarly, the evidence does not show combined range of motion of 120 degrees or less on either examination.  Additionally, muscle spasm severe enough to result in abnormal gait or abnormal spinal contour has not been shown.  Accordingly, a rating in excess of 10 percent is not warranted under the General Rating Formula.

As noted above, the General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  Here, the RO has already awarded service connection for radiculopathy of both lower extremities associated with the low back disorder.  The Veteran has not appealed any rating assigned for radiculopathy of either lower extremity.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's low back disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.

Moreover, while the Veteran has complained of experiencing incapacitating episodes, the medical evidence does not reflect that the Veteran has intervertebral disc syndrome.  Therefore, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate.

The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain on movement and reduced movement during range of motion testing at the VA examinations.  The Board acknowledges these findings, however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board acknowledges the Veteran's subjective complaints and finds his assertions both competent and credible.  However, the objective evidence as demonstrated in the VA examination reports reflects that the Veteran's disability picture most closely approximates the criteria for a 10 percent rating and that a rating in excess of 10 percent based on functional loss is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected GERD, anal fissure, left and right knee disabilities and low back disability is inadequate.  A comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for each service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.


ORDER

Prior to June 25, 2015, a rating in excess of 10 percent for GERD is denied.

Since June 25, 2015, a 30 percent rating for GERD, but no higher, is granted.

A rating in excess of 10 percent for anal fissure is denied.

A rating in excess of 10 percent for the left knee disability is denied.

A rating in excess of 10 percent for the right knee disability is denied.

A rating in excess of 10 percent for a low back disability is denied.


REMAND

The Veteran's remaining claim of entitlement to service connection for a neck disorder warrants further development.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that his neck disorder is due to carrying rucksacks during service as well as from doing sit-ups which strained his neck.  Although the service treatment records do not indicate any complaints or treatment pertaining to the cervical spine, the Veteran is competent to report the onset of neck pain during service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).    

The Board remanded the claim in May 2014 for a VA examination with nexus opinion.

The Veteran underwent a VA examination in June 2015 and was diagnosed as having herniated discs of the cervical spine.  However, the examiner provided a negative nexus statement based on the lack of documented cervical spine complaints in service.  Moreover, the examiner failed to discuss the relevance of the Veteran's lay statements regarding the onset of neck pain in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).

In light of the above, the Board finds that further VA opinion is warranted.

Lastly, as noted in the introduction, a July 2015 rating decision granted service connection for gastritis, deviated nasal septum and sleep apnea.  In August 2015 correspondence, the Veteran expressed disagreement with the initial ratings and effective dates assigned for each disorder.  A statement of the case has not been issued.  These matters must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to each issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The claims files should be forwarded to the June 2015 VA examiner.  (If the examiner is not available, the claims file should be referred to another qualified examiner for the requested opinions.)  After review of the entire record, including a copy of this Remand, the examiner should provide an opinion as to whether it is at least as likely as not that a neck disorder is causally or etiologically related to the Veteran's active service.

In rendering this medical opinion, the examiner is asked to comment on the Veteran's competent lay statements noted above in which he reported the onset of neck pain as result of doing sit-ups during service as well from carrying rucksacks.

The examiner is asked to supply a rationale for all conclusions in a legible report.   

2.  Following the above, the RO should review all the relevant evidence and adjudicate the claim.  If the benefit is not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board. 
 
3.  The RO should issue an SOC pertaining to the Veteran's claims of entitlement to higher initial ratings and earlier effective dates for the grant of service connection for gastritis, deviated nasal septum and sleep apnea.  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


